Citation Nr: 0217284	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  02-01 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the veteran's claim of entitlement 
to service connection for sleep apnea.  The veteran filed a 
timely notice of disagreement and substantive appeal.


REMAND

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received by the RO in January 2002, the veteran indicated 
that he wanted a Board hearing in Washington, DC.  The 
veteran was notified in October 2002 that a hearing before a 
Member of the Board had been scheduled.  In November 2002 
the veteran requested that the Board hearing at Washington, 
DC be changed to a Board video conference at the RO.  An 
appellant, or an appellant's representative, may request a 
hearing before the Board at a Department of Veterans Affairs 
field facility when submitting the substantive appeal (VA 
Form 9) or anytime thereafter.  38 C.F.R. § 20.703 (2002).  
Pursuant to 38 C.F.R. § 20.700(a) (2002), a hearing on 
appeal will be granted if a veteran, or a veteran's 
representative acting on his or her behalf, expresses a 
desire to appear in person.  When suitable facilities and 
equipment are available, an appellant may be scheduled for 
an electronic hearing.  Any such hearing will be in lieu of 
a hearing held by personally appearing before a Member of 
the Board and shall be conducted in the same manner as and 
considered the equivalent of such a hearing.  38 C.F.R. 
§ 20.700(e) (2002).  The Board shall decide an appeal only 
after affording the veteran an opportunity for a hearing.  
See 38 U.S.C.A. § 7107(b) (West Supp. 2002).  Because the 
Board may not proceed with an adjudication of the veteran's 
claim without affording him an opportunity for the hearing 
he requested, a remand is required.

Accordingly, this case is remanded for the following:

The RO should take steps to schedule the 
veteran for a videoconference hearing, 
to be held at the RO in Waco, Texas, 
before a Member of the Board sitting in 
Washington, DC.  Appropriate 
notification should be given to the 
veteran, and such notification should be 
documented and associated with the 
veteran's claims folder.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




